UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1229



CLARENCE E. GRICE,

                                                  Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, Commissioner           of   the
Social Security Administration,

                                                   Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Terry L. Wooten, District Judge.
(CA-03-4054-0-25)


Submitted:   August 1, 2005                  Decided:   August 17, 2005


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence E. Grice, Appellant Pro Se. Laura Ridgell-Boltz, SOCIAL
SECURITY ADMINISTRATION, Denver, Colorado, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Clarence E. Grice appeals the district court’s order

adopting the report and recommendation of the magistrate judge and

affirming the Commissioner of the Social Security Administration’s

denial of disability insurance benefits and supplemental security

income benefits.   We must uphold the decision to deny benefits if

the decision is supported by substantial evidence and the correct

law was applied.   See 42 U.S.C. § 405(g) (2000); Craig v. Chater,

76 F.3d 585, 589 (4th Cir. 1996).   We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.    See Grice v. Barnhart, No. CA-03-

4054-0-25 (D.S.C. Feb. 15, 2005).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                                - 2 -